REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Van Der Velde (US 2016/0338039 A1) and Fujishiro et al (US 2016/0227459 A1) fail to teach a user equipment (UE) receiving from a primary cell, a radio resource control reconfiguration message, wherein the radio resource control reconfiguration message comprises information associated with at least one candidate primary secondary cell, at least one access trigger and at least one access control parameter and detecting with the UE a trigger event based on the at least one access trigger; determining, with the UE one of the at least one candidate primary secondary cell to select to perform random access, in response to occurrence of  the trigger event that is based on the at least one access trigger received within the radio resource control reconfiguration message  and performing random access to the selected primary secondary cell using the at least one access control parameter, during a multi-connected handover operation in which the user equipment is in dual connectivity with the primary cell and primary secondary cell prior to release of the user equipment from the primary cell.(emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478